DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang Yu (CN 207843889) in view of Alexander et al. (U.S. 2019/0112119).  Jiang Yu teaches a container (shown in figure 1) for heating an object comprising a top surface 2, a bottom surface (opposite 2), a plurality of side surfaces (at lead line 1), wherein the top surface, the bottom surface, and the plurality of side surfaces define an interior of the container (shown at lead line 4 in figure 1) in which the object is placed, a heating shell associated with a first one of the side surfaces (bottom surface; Abstract), the top surface, or the bottom surface, the heating shell configured to radiate heat into the interior of the container (Abstract). and a configured to control the amount of heat radiated by the heating shell.
Jiang Yu discloses the claimed invention except for the temperature control module.  Alexander et al.  teaches that it is known to provide a container with a temperature control module (see Paragraph [0015]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Jiang Yu with the temperature control module, as taught by Alexander et al., in order to regulate the temperature of the container.

Claims 2-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Yu (CN 207843889) in view of Alexander et al. (U.S. 2019/0112119), as applied to claim 1 above, and further in view of Cui Jian et al. (CN 209467596).  Regarding claim 2, the modified container of Jiang Yu discloses the claimed invention except for the infrared (IR) radiant heating fabric.  Cui Jian et al. teaches that it is known to provide a container with an infrared (IR) radiant heating fabric (see Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Jiang Yu with the infrared (IR) radiant heating fabric, as taught by Cui Jian et al., in order to use an alternative heating source that is more efficient.

Regarding claim 3, the heating shell comprises an insulation material that is outermost with respect to the interior of the container, the insulation material adapted to retain heat within the interior of the container (figure 3).

Regarding claim 4, the heating shell further comprises a heat transmissive cover that is innermost with respect to the interior of the container (Abstract).

Regarding claim 5, the infrared radiant heating fabric is disposed between the insulation material and the heat transmissive cover of 2.

Regarding claim 6, the heating shell further comprises a reflective material (Abstract) disposed between the insulation material and the heat transmissive cover, wherein the reflective material reflects heat toward the interior of the container.

Regarding claim 7, the infrared radiant heating fabric (on the bottom) is disposed between the insulation material and the reflective material (of the cover).

Regarding claim 8, the temperature control module generates a pulse width modulated (PWM) waveform, where a duty cycle of the PWM waveform controls the amount of heat radiated by the heating shell, taught by Alexander et al.

Regarding claim 9, the temperature control module further comprises a plurality of temperature setting modules, wherein a first temperature setting module controls the amount of heat radiated by the heating shell, as taught by Alexander et al.

Regarding claim 10, , the modified container of Jiang Yu discloses the claimed invention except for the second heating shell a second heating shell.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Jiang Yu with a second heating shell, in order to increase the efficiency of the device, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Regarding claim 11, the temperature control module is configured to receive power from an external battery supply, as taught by Alexander et al.
Regarding claim 13, an onboard battery (paragraph [0015] of Alexander et al.), wherein the temperature control module is configured to receive power from the onboard battery. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang Yu (CN 207843889) in view of Alexander et al. (U.S. 2019/0112119), and Cui Jian et al. (CN 209467596), as applied to claim 2 above, and further in view of Chen (U.S. 2019/0290074.  Regarding claim 12, the modified container of Jiang Yu discloses the claimed invention except for the solar panel.  Chen teaches that it is known to provide a container with a solar panel (see paragraph [0015])).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Jiang Yu with the solar panel, as taught by Chen, in order to use an alternative power element that uses natural resources.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang Yu (CN 207843889) in view of Alexander et al. (U.S. 2019/0112119) and Van Hoy et al. (U.S. 2007/0278207).  Jiang Yu teaches a container (shown in figure 1) for heating an object comprising a non-rigid fabric material defining an interior of the pouch in which the object is placed (figure 3), a heating shell associated with the fabric material (bottom surface; Abstract), the heating shell configured to radiate heat into the interior of the container.
Jiang Yu discloses the claimed invention except for the container being a pouch and the temperature control module.  Van Hoy et al. teaches that it is known to form a container as a pouch (see element 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Jiang Yu with the container being a pouch, as taught by Van Hoy et al., in order to make the container lightweight and able to conform to the contents or collapse when empty.
Alexander et al.  teaches that it is known to provide a container with a temperature control module (see Paragraph [0015]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Jiang Yu with the temperature control module, as taught by Alexander et al., in order to regulate the temperature of the container.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Yu (CN 207843889) in view of Alexander et al. (U.S. 2019/0112119) and Van Hoy et al. (U.S. 2007/0278207), as applied to claim 14 above, and further in view of Cui Jian et al. (CN 209467596).  Regarding claim 15, the modified container of Jiang Yu discloses the claimed invention except for the infrared (IR) radiant heating fabric.  Cui Jian et al. teaches that it is known to provide a container with an infrared (IR) radiant heating fabric (see Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Jiang Yu with the infrared (IR) radiant heating fabric, as taught by Cui Jian et al., in order to use an alternative heating source that is more efficient.

Regarding claim 16, the heating shell comprises an insulation material that is outermost with respect to the interior of the pouch, the insulation material adapted to retain heat within the interior of the pouch (figure 3).

Regarding claim 17, the heating shell further comprises a heat transmissive cover that is innermost with respect to the interior of the pouch (element 2).

Regarding claim 18, the infrared radiant heating fabric is disposed between the insulation material and the heat transmissive cover (heating fabric is on the bottom between insulation of bottom and element 2).

Regarding claim 19, the heating shell further comprises a reflective material disposed between the insulation material and the heat transmissive cover, wherein the reflective material reflects heat toward the interior of the pouch (Abstract).

Regarding claim 20, the infrared radiant heating fabric is disposed between the insulation material (of the bottom) and the reflective material (of the top).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the heating element of the container.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736